Citation Nr: 0721626	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  04-23 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel










INTRODUCTION

The veteran served on active duty from September 1942 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  The veteran's claims file was subsequently 
transferred to Baltimore, Maryland.


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifest during service, 
bilateral hearing loss was not manifest within one year of 
separation, and current bilateral hearing loss is not 
attributable to service.

2.  The veteran does not have tinnitus.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service and may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).  

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.304 (2006).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Evidence

The veteran filed an original claim for service connection in 
July 2002.  According to his claim, he had suffered from 
hearing loss and tinnitus, since 1960, "from weapons fire 
while active and from activity as a competitive shooter and 
as division pistol and rifle team captain and coach."

An August 1942 induction examination indicated normal hearing 
via whispered voice testing, as did the veteran's separation 
examination dated March 1946.  A medical report from January 
1962 showed "Normal" hearing.  The veteran's puretone 
thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10(5)
-10(0)
0(10)
5(15)
20(25)
LEFT
-5(10)
-10(0)
5(15)
5(15)
15(20)

It is noted that since November 1, 1967, audiometric results 
have been reported in standards set forth by the 
International Standards Organization (ISO)-American National 
Standards Institute (ANSI).  Service department audiometric 
charts dated after November 1, 1967 are presumed to be in 
ISO-ANSI units unless otherwise specified, while such charts 
in VA medical records dated after June 30, 1966, are 
similarly presumed to be in ISO-ANSI units.  In order to 
facilitate data comparison, the ASA standards have been 
converted to ISO-ANSI standards and are represented by the 
figures in parentheses.

During the same examination, the veteran checked "No" for 
ear, nose, and throat trouble.  Neither the veteran nor the 
examiner included additional information pertaining to 
hearing loss or tinnitus.  At that time, the criteria for a 
hearing loss disability as contemplated by 38 C.F.R. § 3.385 
were not met.

A March 2003 VA examination revealed puretone thresholds as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
45
85
90
LEFT
20
15
30
70
70

The average decibel loss was 61 in the right ear, and 46 in 
the left ear.  Both the right and left ears had a 94 percent 
speech recognition score as per the Maryland CNC Test.  The 
examiner defined the veteran's hearing in the right ear as 
"normal" at 250-1000 Hz, with "mild to profound" 
sensorineural hearing loss above 1500 Hz.  The left ear was 
normal until 1500 Hz, with mild to profound hearing loss at 
2000 Hz and above.  Tinnitus was also noted.  The veteran 
provided a history of firearm exposure throughout his 
military career.  However, the examiner did not provide an 
opinion as to the possibility of a medical nexus linking the 
veteran's current disability to his stint in active service.

Subsequently, a rating decision (RD) dated April 2003 denied 
both of the veteran's claims due to the veteran's failure to 
appear for a scheduled VA examination.  It is unclear as to 
which examination was referenced by the RO, as the veteran 
reported for a VA examination the previous month.

Following a review of the veteran's claims file in May 2003, 
a VA examiner proffered  a medical opinion based on the 
evidence of record.  Results of all previous examinations 
were noted.  The May 2003 VA examination revealed puretone 
thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
45
85
90
LEFT
20
5
30
70
70

The examiner stated that, although the hearing tests 
conducted during the entrance and separation examinations are 
"well known to be insensitive to high frequency hearing 
loss, particularly the type of hearing loss that occurs as a 
result of noise exposure," "there is no verifiable evidence 
in the record that the veteran was exposed to weapons fire 
either in combat situations or as a competitive shooter."  

A March 2004 statement of the case (SOC) upheld the previous 
denials for hearing loss and tinnitus.  The veteran's hearing 
loss claim was denied, in part, as a result of the May 2003 
audiological examination.  Tinnitus remained denied due to 
the lack of a medical nexus linking the veteran's tinnitus to 
his active service.

Following a formal appeal, the Board of Veterans' Appeals 
(Board) remanded the veteran's case in April 2006 for further 
evidentiary development.  Specifically, the Board requested 
detailed information regarding the dates and locations of the 
veteran's reserve duty, as well as any VA medical records for 
that period.  It is noted that the veteran's January 1962 
audiological examination was subsequently added to the claims 
file.

A December 2006 VA examination revealed puretone thresholds 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
55
85
100
LEFT
25
20
40
80
90

The average decibel loss was 68 in the right ear, and 58 in 
the left ear.  The right ear scored 76 percent and left ear 
an 88 percent speech recognition score as per the Maryland 
CNC Test.  The examiner defined the veteran's hearing in the 
right ear as "normal" at 250-500 Hz, with "mild to 
profound" sensorineural hearing loss above 1000 Hz.  The 
left ear was normal until 1000 Hz, with mild to profound 
hearing loss at 2000 Hz and above.  Tinnitus was denied by 
the veteran.  The claims file was requested by the examiner, 
but it was not made available prior to the examination.  
Therefore, the examiner was unable to provide an opinion

In January 2007, the VA examiner who rendered an opinion in 
May 2003 offered another medical opinion based on the most 
recent medical data.  He reaffirmed his prior opinion, 
stating, "The physical exam dated January 21, 1962 showed 
normal hearing.  Tinnitus is not an issue since the veteran 
denied tinnitus on the 2006 exam."

A supplemental statement of the case (SSOC), issued in 
February 2007, continued the denial of service connection for 
bilateral hearing loss and tinnitus.  Once again, hearing 
loss was denied due to the absence of a medical nexus linking 
the veteran's hearing loss to active service.  Tinnitus was 
denied because the veteran denied any complaints associated 
with tinnitus during the December 2006 VA examination.

II.  Law

A.  Service Connection

The U.S. Court of Appeals for Veterans Claims (Court) held 
that, in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

B.  Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  The Board must assess the 
credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  When the positive and 
negative evidence as to a claim is in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the claimant prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

III.  Analysis

A.  Bilateral Hearing Loss

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that "the threshold for normal hearing is 
from 0 to 20 dB [decibels], and higher threshold levels 
indicate some degree of hearing loss."  See Hensley v. Brown, 
5 Vet. App. 155, 157 (1993).

In addition, an organic disease of the nervous system, such 
as sensorineural hearing loss, will be presumed to have been 
incurred in or aggravated by service if it had become 
manifest to a degree of 10 percent or more within one year of 
the veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

The service medical records show that the veteran's hearing 
was normal when he was separated from service, and there is 
no documentation of any continuous symptoms from his 
separation from service onward, with the first evidence of 
hearing loss occurring almost 56 years following his last 
period of active duty.  A significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim, which 
weighs against the claim.  (See Maxson v. Gober, 230 F. 3d 
1330 (Fed. Cir. 2000) (In determining whether a pre-existing 
condition was aggravated by military service, evidence of a 
prolonged period without medical complaint can be considered, 
along with other factors concerning the veteran's health and 
medical treatment during and after military service.)).

Contrary to the veteran's claim of hearing loss starting in 
1960, there is no evidence of any diagnosis of hearing loss, 
bilateral or otherwise, dated contemporaneously with service.   
Nor does competent medical evidence exist to provide a nexus 
between the veteran's hearing loss and his active military 
service.  The veteran's current levels of hearing loss meet 
the criteria for a disability under 38 C.F.R. § 3.385.  
However, both medical opinions in the claims file deny the 
existence of an etiological link to the veteran's period of 
active service.  The Board attaches significant probative 
value to the VA examiner's opinions, as they are well 
reasoned, detailed, and consistent with other evidence of 
record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Further, the veteran has not submitted any medical opinion 
stating that his current bilateral hearing loss is 
etiologically related to service.  The only statement made to 
that point was proffered by the veteran himself.  The Board 
observes that it cannot credit the veteran's assertions 
regarding the nature and cause of his bilateral hearing loss, 
as the veteran is not shown to possess any particular medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Thus, the Board cannot 
grant service connection for the veteran's bilateral hearing 
disability based on his statements alone.

In sum, the competent evidence does not establish that 
bilateral hearing loss had its onset in service.  Further, 
there is no continuity of symptomatology following service.  
There is no record of any continuous symptoms from his 
separation from service, within one year of service, or 
onward.  In fact, there is no record of any complaints, 
findings, treatment, or diagnosis of bilateral hearing loss 
until 2003, and those treatment records are silent for any 
reference to service.  There is no competent medical evidence 
supporting a link between the veteran's service and his 
current bilateral hearing loss. 

While the Board recognizes the veteran's sincere belief in 
the merits of his claim, the preponderance of the evidence is 
against a finding of service connection for his bilateral 
hearing loss.  There is no probative medical evidence that 
the veteran's current hearing disorder had its onset during, 
or is otherwise related to, his service.  In reaching this 
conclusion, the Board acknowledges that the benefit of the 
doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  However, as 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not for application in this case.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Accordingly, service connection is not warranted.  


B.  Tinnitus

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

During the veteran's most recent audiological examination, 
conducted December 2006, the veteran denied symptoms of 
tinnitus, and tinnitus was not diagnosed.  Because the 
veteran does not currently have tinnitus, service connection 
for tinnitus is not warranted.

IV.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & West Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
West Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in December 2002 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
West Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio, 
at 187.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim(s).  The December 2002 letter told him to provide any 
relevant evidence in his possession and informed him that 
additional information or evidence was needed to support his 
claim.  See Pelegrini II, at 120-121.  

To the extent the 2002 letter was deficient in any respect, 
another letter was sent to the veteran in May 2006.  That 
letter fully complied with the notice requirements, and also 
told the veteran to send VA any relevant evidence in his 
possession.  That letter was followed by readjudication in a 
supplemental statement of the case.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by 
law.   The veteran was afforded medical examination to obtain 
an opinion as to whether his bilateral hearing loss and 
tinnitus can be directly attributed to service.  Further 
examination or opinion is not needed on the claims for 
bilateral hearing loss and tinnitus because, at a minimum, 
there is no persuasive and competent evidence that the 
claimed conditions may be associated with the veteran's 
military service.  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.  






	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


